DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 6/28/22 has been entered. Claims 1-6, 8-16 and 21-25 are currently pending in this application.

Allowable Subject Matter
Claims 1-6, 8-16 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of fabricating a textile article that is configured to absorb and attenuate radio frequency (RF) signals, the method comprising: generating a resin substrate by incorporating a first portion of iron oxide particles and a second portion of an elastic polymer solution; generating a wet laminate by saturating a reinforced fiber matrix within the resin substrate; determining a cure time for the wet laminate, based at least in part on a volume ratio of the first portion of iron oxide particles by volume relative to the second portion of elastic polymer solution by volume; curing the wet laminate at room temperature for the cure time, identifying an RF signal range for absorption and attenuation of RF signals to be less than 3 GHz; and determining the iron oxide particles to be Fe304Fe, based at least in part on the RF signal range, and quantifying the first portion of iron oxide particles and the second portion of elastic polymer solution based at least in part of a predetermined ratio by volume of the first portion and the second portion that corresponds to 1:16.
Sun (US 2018/0071975) teaches a method of fabricating a textile article by generating a resin substrate by incorporating a first portion of iron oxide particles and a second portion of an elastic polymer, generating a wet laminate by saturating a reinforced fiber matrix within the resin substrate and curing the wet laminate at ambient temperature for a cure time (paragraphs 9, 15 and 46). Sun does not teach that the article is configured to absorb and attenuate radio frequency signals or that the cure time for the wet laminate is determined, based at least in part on a volume ratio of the first portion of iron oxide particles by volume relative to the second portion of elastic polymer solution by volume. Sun also does not teach identifying an RF signal range for absorption and attenuation of RF signals to be less than 3 GHz; and determining the iron oxide particles to be Fe304Fe, based at least in part on the RF signal range, and quantifying the first portion of iron oxide particles and the second portion of elastic polymer solution based at least in part of a predetermined ratio by volume of the first portion and the second portion that corresponds to 1:16.
Gabriele (US 2016/0354466) teaches a textile article that is configured to absorb and attenuate radio frequency signals comprising iron oxide particles, a polymer solution and a fiber matrix, wherein the iron oxide particles provide the textile article RF sensitivity (paragraphs 33 and 52). Gabriele does not teach identifying an RF signal range for absorption and attenuation of RF signals to be less than 3 GHz; and determining the iron oxide particles to be Fe304Fe, based at least in part on the RF signal range, and quantifying the first portion of iron oxide particles and the second portion of elastic polymer solution based at least in part of a predetermined ratio by volume of the first portion and the second portion that corresponds to 1:16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748